Title: To Alexander Hamilton from William Seton, 5 March 1793
From: Seton, William
To: Hamilton, Alexander



New York 5 March 1793

Permit me My dear sir among the great number of your friends who rejoice at the Triumph you have gained to assure you that no one more sincerely feels the pleasure than myself; I never doubted the result, but the infamous manner of the attack gave us all uneasiness & particularly from its being so near the close of the Sessions. I hope your Health has not suffered from the confined close attention you have been obliged to pay to get rid of these varlets.
All the Letters you have enclosed to me have been duly forwarded, those for General Schuyler delivered as he was in Town. My friend in London writes me that he is very attentive to the delivery of the Letters for the Minister.
Distress for Money is universal, and Usury prevailing. The great fall of Stocks is much to be lamented, for notwithstanding the low rate of Exchange, Foreigners will draw & are almost the only purchasers much to the loss of our own Citizens.
Our Specie is draining from us very fast for operations to the Southward & every week we get more & more into the power of the Branch, the vast sum of Duties payable this month will still make this worse, however there is no help for it we must bear up as well as we can.
I am with the sincerest esteem & respect   Dear sir   Your Obliged Obed Hule Servt

Wm Seton
Alex. Hamilton Esqr

